BROCK, Judge.
Defendant assigns as error that the trial court failed to allow his motion for nonsuit made at the close of the State’s evidence and renewed at the close of all the evidence. We think this assignment of error has merit.
“In a prosecution under G.S. 14-322 the failure by a defendant to provide adequate support for his child must be wilful, that is, he intentionally and without just cause or excuse does not provide adequate support for his child according to his means and station in life, and this essential element of the offense must be alleged and proved.” State v. Hall, 251 N.C. *310211, 110 S.E. 2d 868. It has been perfectly clear for many years that evidence of wilfulness is necessary to support a conviction under G.S. 14-322. 6 Strong, N. C. Index 2d, Parent and Child, § 9, p. 172.
The evidence in the case under consideration shows that the defendant was ordered by the district court in Randolph County, in the civil action: (1) to pay $200.00 per month for the support of his children; (2) to carry hospitalization insurance for the benefit of the children; (3) to pay insurance premiums and property taxes on the residence occupied by the prosecuting witness and the children; (4) to allow exclusive possession by the prosecuting witness, for the benefit of the prosecuting witness and the children, of defendant’s 1969 Ford LTD Station Wagon; (5) to allow exclusive possession by the prosecuting witness of the residence for the benefit of the prosecuting witness and the children; and to do other things solely for the benefit of the prosecuting witness. The Randolph County order was entered 14 December 1970, and its provisions with respect to the children remain unchanged. Absent a reversal oh appeal, or a later modification upon appropriate application and showing in the trial court, it is presumed that the Randolph County order provides for adequate support for defendant’s children. The State’s evidence shows that defendant is complying with the Randolph County order, although there is some inconclusive evidence tending to show that defendant’s payments were late on several occasions.
. It seems unconscionable to us that a jury should be left free to find a father guilty of the criminal offense of wilfully failing to provide adequate support for his children when all of the evidence shows that he is complying in good faith with an order of a court of competent jurisdiction by making the payments; which that court adjudged and decreed that he should make. See Annot., 73 ALR 2d 960 (1960).
Defendant’s motion for judgment of nonsuit at the close of the State’s evidence should have been allowed.
. We note that his honor erred also in the provisions of the suspended sentence. The judgment appealed from provides that defendant shall pay $275.00 per month for the use and benefit of Priscilla Smith, defendant’s wife. If defendant had been *311properly convicted, the payments should have been directed to be made for the use and benefit of his children.
Reversed.
Judges Britt and Baley concur.